

LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 1 sur 18










EXHIBIT 10.38
[***] indicates material that has been omitted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission. A
complete copy of this agreement, including redacted portions so indicated, has
been filed separately with the Securities Exchange Commission.


Between,


On the one hand, LDR MEDICAL, SAS, a company duly organized and governed by
French laws, with 260,852.40 Euros capital, whose registered office is at Hôtel
de Bureaux 1, 4 Rue Gustave Eiffel in Rosières-Près-Troyes, France, listed on
the Troyes Companies Register under number 433 924 529, acting on its own behalf
as well as on behalf of its subsidiaries,
Represented by its Chairman, Christophe LAVIGNE.
Hereinafter referred to as “LDR MEDICAL”


And,


On the other hand, GREATBATCH MEDICAL SA, a company duly organized and governed
by Swiss laws, with CHF 705,000 capital, whose registered office is at Rue de la
Gare 15, 2502 Bienne, Switzerland, registration number CHE-106.036.988 , acting
on its own behalf as well as on behalf of its subsidiaries,
Represented by its Director, Alexandre Akchoti and Authorized Representative,
Thomas J. Mazza.
Hereinafter referred to as the “Supplier”


LDR MEDICAL and the Supplier are hereinafter referred to individually as a
“Party” or collectively as the “Parties”.


Recitals:


A.
LDR MEDICAL is a company specialized in developing, designing and selling
medical devices used to treat spine-related pathologies.



B.
The Supplier is a company specialized in manufacturing medical equipment as a
subcontractor.



C.
On November 28, 2012, LDR MEDICAL entered into a supplier commercial contract
with the Supplier’s affiliate, Greatbatch Medical SAS whereby LDR MEDICAL
entrusted Greatbatch Medical SAS with the non-exclusive manufacturing of two LDR
MEDICAL products developed by LDR MEDICAL: (i) MOBI-C PLUG & FIT USA and (ii)
ROI-C (hereinafter the “Supply Agreement”).



D.
On November 28, 2012, LDR MEDICAL and Greatbatch Medical SAS, also entered into
a contract called subcontracting agreement, in which LDR MEDICAL and Greatbatch
Medical SAS in particular agreed to the regulatory and quality standards that
apply to their relationship and to the Supply Agreement (hereinafter the
“Subcontracting Agreement”).



E.
On July 23, 2012, LDR MEDICAL and Greatbatch Medical SAS also entered into a
quality contract signed on July 23, 2012 (hereinafter the “Quality Contract”).



F.
LDR MEDICAL and the Supplier have now agreed to enter into a contract for the
non-exclusive supply of MOBI-C (hereinafter the “Contract”).



1.
Purpose



1.1.
The purpose of the Contract is to set forth the manner in which the Supplier
shall non-exclusively manufacture certain products developed by LDR MEDICAL and
defined in Appendix 1 of the Contract (hereinafter the “Products”), and in
particular to specify the procedures for placing orders, manufacturing and
delivering the Products.




Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 2 sur 18










2.
Duration



2.1.
The Contract shall come into force starting on January 1, 2016 (hereinafter the
“Date of Effect”) for a period of five (5) years (hereinafter the “Initial
Period”).



2.2.
Either Party may cancel the Contract at the end of the Initial Period. The
notice period is eighteen (18) months. Accordingly, notice of the intent to
terminate the Contract at the expiration of the Initial Period must be provided
and sent by registered post with recorded delivery at least eighteen (18) months
before the end date of the Initial Period. The notice period shall begin on the
date of first submission of this notification of cancellation to the other
Party.



2.3.
Once the Initial Period expires, unless notice has been provided that the
Contract shall be cancelled pursuant to Clause 2.2, the Contract shall be
automatically renewed for successive periods of [***] months (hereinafter the
“Renewal Period(s)”). During any Renewal Period, the Contract may be cancelled
by either Party; provided, however, that the party seeking to terminate the
Contract must provide a minimum of eighteen (18) months’ notice to the other
party. Notification of cancellation must be given by registered post with
recorded delivery at least eighteen (18) months before the end date of the
Renewal Period.



2.4.
For each Renewal Period, LDR MEDICAL and the Supplier agree that they will meet
at least six (6) months before the Contract’s end date so as to agree, by way of
a supplementary agreement, upon any possible amendments to the Contract for the
next Renewal Period. In the absence of written agreement between LDR MEDICAL and
the Supplier, and if notification of cancellation is not given, LDR MEDICAL and
the Supplier agree that the terms and conditions applicable to the Contract for
the next Renewal Period shall be the same as those for the current Renewal
Period or the Initial Period, as the case may be.



2.5.
Should the Supplier, except if the Supplier cancels the Contract pursuant to
Clause 10.1 or 10.2, cancel the Contract, the Supplier expressly agrees that LDR
MEDICAL shall have the option of placing orders within [***] of receiving the
cancellation notice, in either a single or multiple installment(s), for all or
part of the Product quantities LDR MEDICAL has not yet ordered but that are
otherwise part of LDR MEDICAL’s projected orders set forth in Appendix 2 for the
[***]-month period following the date of termination (hereinafter
“End-of-Contract Orders”) on a delivery schedule reasonably determined by the
Supplier, which shall at least be on a schedule similar to prior deliveries of
substantially similar quantities if the requested schedule by LDR MEDICAL cannot
be met. LDR MEDICAL and the Supplier agree that this option must not be
considered as being an obligation for LDR MEDICAL to order the total quantity of
Products not yet ordered by LDR MEDICAL. With respect in particular to Clause
3.6 of the Contract, LDR MEDICAL and the Supplier agree that the Supplier may
not refuse to honor End-of-Contract Orders.



2.6.
LDR MEDICAL and the Supplier understand and agree that should either Party
cancel the Contract, as provided for in Clause 2.2 and/or should either Party
fail to renew the Contract, as provided for in Clause 2.3, this shall never
entitle the other Party to damages or compensation from the terminating Party.



2.7.
Notwithstanding what it is stated in Clause 2.6 of the Contract, LDR MEDICAL and
the Supplier agree that LDR MEDICAL shall be entitled to cancel the Agreement at
any time and without any advance notice [***]. Notification of cancellation
shall be sent by registered post with recorded delivery. If LDR MEDICAL sends
notification of cancellation under this Clause 2.7, [***], LDR MEDICAL will be
responsible for all Safety Stock (as defined below), so long as such Safety
Stock is delivered to LDR Medical. The cancellation described in this Clause 2.7
shall be effective on the date of Supplier’s receipt of the full payment
described in the immediately preceding two sentences.















[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 3 sur 18












3.
Placing Orders, Manufacturing and Deliveries



3.1.
LDR MEDICAL undertakes to send an order form, by email and/or facsimile to the
Supplier which must list (i) the quantities of Products ordered, (ii) the
references for these Products and (iii) the delivery date for these Products
(the delivery date listed must be at least three and a half months after the
Supplier’s receipt of the order form). In particular, each order form must also
state the Contract reference, i.e. CC FRN GB 02 dated 31/12/2015.



3.2.
Orders shall be processed and managed according to the procedures set out in the
Subcontracting Contract.



3.3.
LDR MEDICAL shall send each order form to the Supplier at one of the following
addresses:



GREATBATCH MEDICAL SA, Rue de la Gare 15, Case Postale, 2501 Bienne, Suisse


[***]


3.4.
The Supplier undertakes to only manufacture and supply the Products ordered by
LDR MEDICAL which have been ordered using an order form.



3.5.
LDR MEDICAL and the Supplier agree that the Supplier may use subcontractors, a
list and details of these subcontractors are specified in Appendix 3 of the
Contract (hereinafter the “Subcontractors”). The Supplier shall be solely
responsible for this use of Subcontractors and the Supplier must ensure that the
Subcontractors manufacture and supply the Products at the same level of
requirements as are specified by the Contract and in particular by the
Subcontracting Agreement. LDR MEDICAL and the Supplier agree that permission to
use a new subcontractor, which the Supplier has not listed in Appendix 3 of the
Contract, must be agreed upon beforehand in writing by LDR MEDICAL.



3.6.
Notwithstanding the delivery forecasts set out in Appendix 2, LDR MEDICAL and
the Supplier agree that the right to issue order forms for the manufacturing of
the Products at any time is left to LDR MEDICAL’s discretion, according to the
needs inherent to any increased business activity which LDR MEDICAL might
experience and this, in accordance with the provisions for issuing orders as set
out above, without the Supplier being authorized to request any additional
remuneration to that already provided for by this Contract and without prejudice
to what is set out in Clause 3.7 of the Contract.



3.7.
The Supplier shall notify LDR MEDICAL and send its acceptance of each order
form, by post or by email within [***] working days after receiving the
aforementioned order form. Should the Supplier fail to give notification of its
acceptance or rejection within [***] working days after receiving the order
form, this shall be deemed to be the Supplier’s definite acceptance. LDR MEDICAL
and the Supplier agree that the Supplier shall not be able to refuse any order
forms for projected quantities of LDR MEDICAL Products, specified in Appendix 2
of the Contract, except if due to force majeure (hereinafter “Force Majeure” and
as defined in Clause 16 of this Contract).



3.8.
The Supplier shall deliver the Products within the time period stipulated by LDR
MEDICAL in the order form sent to the Supplier, and which has not been subject
to any of the exceptional circumstances as set forth below.



In exceptional circumstances, the Supplier may refuse all or part of any order
form (i) which the Supplier could not honor because of an occurrence of Force
Majeure; (ii) which is [***] over the total projected amount for the
corresponding months in the forecast set forth in Appendix 2; or (iii) when
added to the other order forms dispatched over a period of [***] months, this
order form will exceed forecast for this period set forth in Appendix 2 by over
[***].










[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 4 sur 18












3.9.
The Supplier shall be expressly bound to manufacture the Products ordered by LDR
MEDICAL according to the requirements specified in the plans, specifications
and/or purchase orders as well as any document that LDR MEDICAL gives to the
Supplier.



3.10.
The Supplier will have the Products ordered by LDR MEDICAL ready at Supplier’s
manufacturing facility set forth below for pick-up by LDR MEDICAL’s carrier and
Supplier will have the Products packaged for delivery to the address which LDR
MEDICAL shall supply. If no address is supplied, the delivery address shall be
the following (hereinafter the “Default Address”):



•
LDR MEDICAL

Hôtel de Bureaux 1,
4, rue Gustave Eiffel
10430 Rosières-près-Troyes, France


Supplier’s manufacturing facility shall be:


•
Greatbatch Medical

4 rue Renée et Louis Landanger
ZI de la Vendue
52000 Chaumont, France


3.11.
LDR MEDICAL and the Supplier agree that LDR MEDICAL shall give notification by
registered post of any change to LDR MEDICAL’s Default Address as stipulated in
Clause 3.10. This change of Default Address shall become effective following the
Supplier’s receipt of LDR MEDICAL’s registered post letter.



3.12.
The Supplier shall be bound to set up a safety stock equivalent to [***] US MOBI
C Units total by [***] (hereinafter the “Safety Stock”). The Supplier shall be
permitted to deplete the inventory of Safety Stock by (i) up to [***] pieces to
satisfy its obligations under this Contract, or (ii) up to [***] pieces in the
event LDR MEDICAL otherwise consents in writing. In the event of any depletion
in Safety Stock, Supplier shall replenish the Safety Stock to the required
levels within [***] months of Supplier’s depletion of such Safety Stock.



3.13.
LDR MEDICAL and the Supplier agree that the Supplier shall be bound, under its
performance obligation, to supply LDR MEDICAL with Products that satisfy the
warranties set forth in this Contract.



4.
Responsibilities if there is a Change in Design



4.1.
Should any order be cancelled by LDR MEDICAL, LDR MEDICAL shall notify the
Supplier about any such change in writing. The aforementioned change shall take
effect following the Supplier’ receipt of the notice sent by LDR MEDICAL. In
such an event, LDR MEDICAL will be responsible for all finished good inventory,
Safety Stock, WIP, Product-specific non-returnable purchased material and any
non-cancelable purchase orders outstanding with the Supplier’s suppliers
relating to such Products.



4.2.
Should a Product be modified, LDR MEDICAL shall notify the Supplier about any
such modification in writing. The aforementioned change shall take effect
following the Supplier’s receipt of the notice sent by LDR MEDICAL and the
parties’ written agreement on the changes in lead time and pricing. In such an
event, LDR MEDICAL will be responsible for all finished good inventory, Safety
Stock, WIP, Product-specific non-returnable purchased material and any
non-cancelable purchase orders outstanding with the Supplier’s suppliers
relating to such Products.

4.3.
In the possible cases specified in Clauses 4.1 and 4.2, the Supplier must send
LDR MEDICAL an inventory for the Products’ production (number of items in stock,
finished Products, details of work in progress, etc.) within three business
days. LDR MEDICAL and the Supplier agree that LDR MEDICAL may give instructions
depending on how the work in progress is progressing which may possibly result
in Products that are subject



[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 5 sur 18












to a change in design being scrapped. In such an event, LDR MEDICAL will be
responsible for all finished good inventory, Safety Stock, WIP, Product-specific
non-returnable purchased material and any non-cancelable purchase orders
outstanding with the Supplier’s suppliers relating to such Product.


4.4.
LDR MEDICAL and the Supplier must contact one another so that procedures for
handling the aforementioned changes in design can be determined. LDR MEDICAL
understands and agrees that any changes in the design may result in a change in
the (a) the lead time for the Product and (b) the price of the Product, provided
that Supplier provides reasonable documentation to LDR MEDICAL evidencing how
the design change impacts the lead time and/or the pricing.



5.
Dealing with Non-compliant Goods



5.1.
If there are any Products that do not satisfy the applicable warranties set
forth in this Contract, they shall be dealt with according to the procedures set
out in the Subcontracting Agreement which may be amended and/or updated in
writing on a regular basis by LDR MEDICAL and the Supplier.



5.2.
LDR MEDICAL and the Supplier agree that should the Subcontracting Agreement have
to be amended and/or cancelled and replaced with another contract for the same
purpose, this new subcontracting agreement shall effectively replace the
existing Subcontracting Agreement, without the need for an amendment to this
Contract, unless it is expressly agreed upon between LDR MEDICAL and the
Supplier that this new subcontracting agreement may not automatically replace
the Subcontracting Agreement. LDR MEDICAL and the Supplier hereby acknowledge
that any amendment and/or cancellation or replacement of the Subcontracting
Agreement which might be agreed upon by the Parties shall not alter or annul
this Contract’s contractual obligations.



6.
Financial and Contractual Terms and Conditions

6.1. LDR MEDICAL’s forecasts
6.1.1.
LDR MEDICAL’s monthly forecast for the first eighteen (18) months and full [***]
years of the Contract are listed in Appendix 2. LDR MEDICAL shall provide
Supplier with an updated Appendix 2 on an annual basis no later than six (6)
months prior to the end of a contractual year indicating LDR MEDICAL’s forecast
for the following eighteen (18) months and the next [***]-year period. Unless
agreed otherwise with Supplier in writing, such forecasts shall not be increased
on an annual basis by more than [***] from any prior forecasted period.



6.1.2.
LDR MEDICAL and the Supplier agree that the first contractual year is for a
period of twelve (12) months which shall start on the Date of Effect and shall
end once this twelve (12)-month period expires. The second contractual year
starts on the date when the first contractual year expires, for a period of
twelve (12) months and shall end when this period of twelve (12) months expires.
LDR MEDICAL and the Supplier agree that all subsequent contractual years shall
start on the date of expiry of the previous contractual year and shall last for
a period of twelve (12) months and shall end when this period of twelve (12)
months expires.



6.1.3.
[***]

















[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 6 sur 18












6.1.4.
[***].

6.2 Pricing


6.2.1.
LDR MEDICAL and the Supplier agree that:

(i)
The list of prices for the Products is shown in Appendix 1 of the Contract;

(ii)
The prices for the Products are binding and applicable throughout the whole
Initial Period of the Contract. Any alteration to the prices for the Products
must be agreed upon beforehand in writing by LDR MEDICAL, except as set forth in
Clause 6.2.3.;

(iii)
The prices, given in EUROS, shall not include taxes;

(iv)
The shipping terms will be EXW with the ex works point being the Supplier’s
manufacturing facility.



6.2.2.
LDR MEDICAL and the Supplier agree that should Supplier desire to change the
prices of the Products, Supplier must obtain LDR MEDICAL’S prior written
consent, whether this happens during the Initial Period of the Contract or after
the Initial Period. LDR MEDICAL and the Supplier agree here and now that
reviewing the prices of the Products for the purpose of achieving the purpose of
the Contract is cumulatively limited as follows:

(i)
LDR MEDICAL must agree beforehand and in writing to changing the prices of the
Products, and this before anything is implemented;

(ii)
Except for price changes made with respect to Product modifications, or price
changes permitted pursuant to Clause 6.2.3, the Supplier may not carry out more
than [***]

(iii)
Any price review undertaken by the Supplier must necessarily be justified by an
increase in costs and/or taxes levied on the Supplier by a public body, and/or
by an increase in the Supplier’s costs due to an external factor or third party.



6.2.3.
[***].





















































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 7 sur 18












6.2.4.
Pricing changes shall become effective for all orders placed following the date
of such pricing change.

6.3 Invoicing


6.3.1.
The Supplier shall send an invoice to LDR MEDICAL, reiterating in particular the
information contained in the order form for each Product order duly delivered to
LDR MEDICAL’s premises and approved as compliant by LDR MEDICAL.

6.4 Payment
6.4.1.
LDR MEDICAL and the Supplier agree that LDR MEDICAL shall pay the Supplier the
total amount for each invoice for Products ordered and duly delivered to LDR
MEDICAL’s premises and approved as compliant by LDR MEDICAL, within [***]
calendar days from the date when the invoice is issued.



7.
Packaging and Dispatch



7.1.
The Supplier must dispatch the goods according to the batch sizes, predetermined
in the Subcontracting Agreement.



7.2.
The delivery terms and conditions are set out in the Subcontracting Agreement.



8.
Ownership



8.1.
LDR MEDICAL and the Supplier agree that this Contract does not constitute the
transfer of any intellectual or industrial property rights, thereby prohibiting
the Parties from acquiring or laying claim to any intellectual or industrial
property right which belongs to the co-contracting party.



8.2.
LDR MEDICAL and the Supplier hereby acknowledge that the Products are fully
owned by LDR MEDICAL from their intellectual conception within LDR MEDICAL and
from when manufacturing orders are placed with the Supplier up until their
delivery to LDR MEDICAL’s premises after they have been manufactured by the
Supplier.



8.3.
Under this contract, LDR MEDICAL and the Supplier agree that it shall be the
Supplier’s duty to take responsibility for safeguarding the Products
manufactured by the Supplier until these Products are picked up by the carrier
at the Supplier’s manufacturing facility.





































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 8 sur 18












9.
Jurisdiction Clause



9.1.
Any dispute arising from this Contract which cannot be settled out of court,
shall be examined and interpreted in accordance with the laws of the French
Republic. In this event, the courts in Troyes, France shall have sole
jurisdiction.



10.
Breach



10.1.
This Contract may be cancelled by either Party should there be substantive
non-performance by the other Party of one of its obligations stipulated herein.
For this purpose, the Party which considers that its rights have been infringed
shall send written notification to the Party in breach, and if this breach has
not been remedied within a period of thirty (30) days following reception of
this notification, the Party whose rights have been infringed shall be entitled
to cancel this Contract. [***]. LDR MEDICAL and the Supplier agree that if this
Contract is cancelled by LDR Medical pursuant to this Clause 10.1, Product
orders placed by LDR MEDICAL before the Contract is actually cancelled must be
honored by the Supplier, and without the Supplier being able to invoke Clause
3.6 of this Contract. Except in the event this Contract is terminated for breach
by Supplier, LDR MEDICAL will be responsible for all finished good inventory,
Safety Stock, WIP, Product-specific non-returnable purchased material and any
non-cancelable purchase orders outstanding with the Supplier’s suppliers
relating to the Products.

10.2.
Either party may, at its own discretion, immediately cancel this Contract by
giving written notice to the other party should there be bankruptcy, insolvency,
assignment in favor of creditors or similar procedures concerning the
liquidation or dissolution of the other party.



11.
Confidentiality



11.1.
With this Contract, the Parties undertake not to disclose Confidential
Information (hereinafter “Confidential Information”) exchanged between them, nor
to use it for any purposes other than the performance of this Contract.



11.2.
Under this Contract, the Confidential Information disclosed between the Parties
is understood to be all the technical, scientific, sales and marketing, pricing,
manufacturing processes, procedures and methods and commercial information or
any other information which belongs to or is held by either of the Parties, and
communicated between the Parties in any form whatsoever (written, verbal, by
computer or by any other means) throughout the whole Initial Period without it
being necessary to mention their confidential nature beforehand; the
aforementioned Confidential Information shall also include, but not be limited
to, the terms and conditions and provisions of this Contract and retroactively
any information exchanged between the Parties before this Contract.



11.3.
The Party which receives the Confidential Information (the “Recipient Party”)
from the Party which discloses it (the “Disclosing Party”) shall receive,
process and protect this Confidential Information with all the due diligence
required for this, namely in exactly the same way as if it were handling its own
information.



11.4.
Under this Contract the Parties undertake not to communicate Confidential
Information to any third parties without the express and prior written consent
of the Disclosing Party. They also agree that Confidential Information shall
only be made available to employees, independent contractors and/or agents of
the



















[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 9 sur 18












Recipient Party who need to know about this Confidential Information in order to
perform the aforementioned Party’s obligations under this contract, this latter
party shall inform them about the confidential nature of the Confidential
Information and shall do its utmost to ensure this Clause is enforced, which if
necessary shall include signing confidentiality agreements where such agreements
do not exist.


11.5.
Moreover, the Recipient Party shall limit the reproduction of any form(s)
derived from the Confidential Information, unless this is necessary so that the
purpose of this Contract can be carried out. In addition, the Parties undertake
to take all reasonable measures to protect the Confidential Information and
prevent it from being stolen, copied and reproduced and to prevent any
unauthorized use, disclosure or dissemination.



11.6.
Notwithstanding the above, the Recipient Party shall not be required to protect
or keep confidential, and shall have no impediment in using, the following
Confidential Information:



(i)
Information which belongs to or falls within the public domain without this
being the doing of the Recipient Party; or

(ii)
Information which is already known to the Recipient Party and which has been
recorded in writing by the Recipient Party before the date of this Contract,
unless otherwise required to be kept confidential by agreement between the
Parties; or

(iii)
Information which is subsequently legitimately received by the Recipient Party
from a third party; or

(iv)
Information which is developed independently by an employee or consultant
working for the Recipient Party who had no prior direct or indirect knowledge of
the information disclosed under this Contract; or

(v)
Information which has to be disclosed due to a court judgment that cannot be
appealed provided that the Disclosing Party is informed of this in writing as
quickly as possible; or

(vi)
Information which must be given to government or administrative authorities
provided that the Disclosing Party is informed of this in writing as quickly as
possible.



11.7.
The Parties agree that this Clause shall apply throughout the whole duration of
this Contract, including any Renewal Period, and for a duration of [***] years
following the termination or expiration of this Contract.



11.8.
All Confidential Information shall remain the property of the Disclosing Party;
the Recipient Party undertakes to return said information to the Disclosing
Party and/or destroy it within a period of thirty (30) calendar days following
receipt of a written request from the Disclosing Party or within a period of
thirty (30) calendar days following cancellation of this Contract. In the event
that neither Party requests that information be returned, the Parties hereby
acknowledge that they shall uphold their obligations not to disclose
Confidential Information as set out in this Clause.

Notwithstanding the above, in the event that the Confidential Information cannot
be handed back to the Disclosing Party under regulations that apply to the
Recipient Party, this latter Party undertakes to write to the Disclosing Party
providing a precise list of the Confidential Information in question and the
legally required length of time of the aforementioned archiving.


11.9.
The Parties agree that a violation of the covenants set forth in this Article 11
may cause damages to the other Party that are significant, material and
difficult or impossible to adequately measure and the injured Party will be
entitled to seek and obtain injunctive or other equitable relief compelling
compliance in terms of this Agreement (in addition to any other remedies
available, including, but not limited to, monetary damages).

















[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 10 sur 18














12.
Disagreements - Disputes



12.1.
Should a disagreement arise under this Contract which cannot be resolved through
usual business practice within [***] days of the disagreement, LDR MEDICAL’s
managers and the Supplier’s managers shall quickly hold a meeting to attempt to
resolve the problem in good faith.



12.2.
If LDR MEDICAL’s managers and the Supplier’s managers are unable to resolve the
dispute within a reasonable period of time of [***] days following the meeting
between the parties referenced in Section 12.1, the disagreement shall be
brought before the Troyes Tribunal de Grande Instance (Regional Court) in
France.



13.
Various



13.1.
Should a provision of this Contract be declared invalid, illegal or
unenforceable, such a declaration shall not affect the validity of the remaining
clauses of this Contract.



13.2.
This Contract constitutes the entire agreement between the parties as far as the
purpose of this Contract is concerned and replaces any other previous oral or
written agreement and commitment of the parties, with respect to the purpose of
this Contract and in particular the Supply Agreement. LDR MEDICAL and the
Supplier agree that the Contract shall not replace either (i) the Subcontracting
Agreement, or (ii) the Quality Contract. The Subcontracting Agreement and the
Quality Agreement, while entered into by GREATBATCH MEDICAL SAS, shall apply to
Supplier, and Supplier hereby adopts and agrees to all terms and conditions of
the Subcontracting Agreement and the Quality Agreement, as may be amended from
time-to-time, as though entered into by Supplier. In the event of a conflict
between this Contract, the Subcontracting Agreement, and/or the Quality
Agreement, this Contract shall control.



13.3.
Any amendment to the Contract must be confirmed in writing and signed by LDR
MEDICAL and the Supplier.



13.4.
[INTENTIONALLY OMITTED.]



13.5.
The Appendices of this Contract are an integral part of this Contract.



13.6.
Each of the parties has drawn up this Contract so that it may be executed in two
(2) copies by their respective representative.



13.7.
Neither Party may, without the other Party’s prior written agreement, transfer
this Contract or any rights, privileges and obligations arising from this
Contract to any other person, company or corporation, including in the case of
acquisition, fusion or consolidation with another company. Any attempt to
transfer the Contract which would violate the terms of this clause shall be null
and void. However, either Party may transfer this Contract or any rights,
privileges and obligations arising from this Contract to (a) any of its
affiliates or (b) any other person, company or corporation which acquires such
Party, or acquires substantially all of such Party’s assets to which this
Contract relates; provided, however, that Supplier shall not be allowed to
transfer this Contract to any party that, as part of its business, sells spinal
implants directly to the end user of such implants (i.e. hospitals and doctors)
and competes with LDR MEDICAL without LDR MEDICAL’s consent, which consent can
be withheld in LDR MEDICAL’s sole and absolute discretion.



13.8.
The Parties expressly authorize the other Party to disclose the existence and
content of the whole Contract to the United States Securities and Exchange
Commission, as well as to any authority responsible for the Party and/or its
parent company, so as to comply with legislation, codes, regulations or similar
government requirements.





[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 11 sur 18












13.9.
The Supplier is an independent contracting party which operates autonomously and
is not bound by any relationship of subordination with regard to LDR MEDICAL.
Consequently, the Supplier shall not be considered as being a legal
representative, agent or any entity under LDR MEDICAL’s direct or indirect,
total or partial control, The Supplier shall have no power or entitlement to
legally bind, represent or commit LDR MEDICAL without LDR MEDICAL’s prior
written agreement.

14.
Limitations



NOTWITHSTANDING ANYTHING TO THE CONTRARY STIPULATED IN THIS CONTRACT, UNDER NO
CIRCUMSTANCES SHALL THE SUPPLIER’S FULL LIABILITY UNDER THIS CONTRACT EXCEED
[***].


15.
Limited Warranty



The Supplier warrants that each Product sold under this Contract, for the [***]
period commencing upon LDR MEDICAL’s receipt of the Product, shall comply with
the applicable Specifications and shall be free from defects in material and
workmanship. Notwithstanding anything to the contrary stipulated in this
Contract, the Supplier’s warranty such as supplied in this Contract shall be
null if any repair, amendment, modification or work has been carried out on the
aforementioned Product or insofar as any alleged defect is the result of misuse,
improper use, incorrect storage or maintenance, an accident, action or inaction
by any party other than the Supplier. The Supplier shall not be liable for (a)
the quality or condition of any material supplied by or through LDR MEDICAL or
(b) any defect insofar as it is due to usage that does not comply with the
applicable instructions. Subject to the foregoing, if a Product is not as it is
guaranteed to be, and LDR MEDICAL notifies the Supplier in writing and returns
this Product to the Supplier within a period of sixty (60) days following the
discovery of the defect by LDR MEDICAL, the Supplier shall choose to either
quickly repair or replace the defective Product or it shall reimburse the
Product’s purchase price. Before returning a Product to the Supplier, LDR
MEDICAL must contact the Supplier and the Supplier must provide LDR MEDICAL with
a RMA number. LDR MEDICAL may only return the approved items and quantities
through the RMA. Any Product that is repaired or replaced shall be sent back to
LDR MEDICAL and the Supplier alone shall bear the costs. Such exclusive remedy
shall not be deemed to have failed in fulfilling its essential purpose as long
as the Supplier shall be willing and able to repair or replace a defective
Product or to reimburse the purchase price as indicated. THE REPAIR OR
REPLACEMENT OF THE PRODUCT OR REIMBURSEMENT OF THE PURCHASE PRICE SUCH AS IS
PROVIDED FOR UNDER THIS LIMITED WARRANTY, IS THE EXCLUSIVE REMEDY FOR LDR
MEDICAL. THE WARRANTIES IN THIS CLAUSE REPLACE ANY OTHER EXPRESS OR IMPLICIT,
MANDATORY OR OTHER WARRANTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


16.
Force majeure



Under this Contract, no Party shall be in default should it fail to fulfill any
of its obligations arising from this Contract if the aforementioned failure is a
result of circumstances beyond that Party’s control and not attributable to that
Party’s error or negligence. This includes, but is not limited to, any natural
catastrophe, act of public enemies, terrorism, government action, fire,
flooding, earth quake, epidemic, quarantine, embargo on goods and failure by
transport operators. If it appears that pursuant to this Contract, either of the
Parties may be delayed in executing it because of force majeure, that Party
shall inform the other Party about this as soon as possible. During the period
when, as a




















[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 12 sur 18














consequence of force majeure, one of the Parties shall suspend fulfillment of
its obligations arising from this Contract, the other Party may also suspend
fulfillment of all or some of its obligations which arise from this contract
(other than the obligation to pay any amount owed) insofar as the aforementioned
suspension is reasonable from a business point of view. Both Parties to this
Contract expressly agree that an internal strike on their premises, whether
total or partial, shall not be regarded as constituting force majeure.




17.
Cooperation Related to [***]



[***]




18.
Manufacturing Location Changes



Notwithstanding anything in this Contract, the Subcontracting Agreement or the
Quality Contract to the contrary, in the event that Supplier wishes to
manufacture a Product at a different location, LDR MEDICAL will approve such
change so long as (i) Supplier provides notice to LDR MEDICAL [***] months
before the location change to allow for qualification of the Products, and (ii)
Supplier satisfies its obligations in this Clause 18.  Supplier will provide LDR
MEDICAL with first article inspection, transfer plans, site specifications,
on-site inspection and audit opportunities and any reasonable documentation, as
reasonably requested by LDR MEDICAL, to ensure Supplier’s ability to continue
production of each Product to meet its Specifications. Notwithstanding the
foregoing, LDR MEDICAL shall not be required to purchase a Product manufactured
at such new location until the applicable Regulatory Agencies have approved, as
applicable, such new location for such Product; and, Supplier shall continue to
manufacture the applicable Products from its existing location until such time,
or otherwise as agreed to by LDR MEDICAL.




















































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 13 sur 18


















Drawn up in two original copies and effective as of December 31, 2015.




GREATBATCH MEDICAL SA
 
LDR MEDICAL, SAS
Alexandre Akchoti
 
Christophe LAVIGNE
Director
 
Chairman
 
 
 
/s/ Alexandre Akchoti
 
/s/ Christophe Lavigne
 
 
 
Thomas J. Mazza
 
 
Authorized Representative
 
 
 
 
 
/s/ Thomas J. Mazza
 
 




Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 14 sur 18
















Appendix 1
PRODUCTS AND PRICES




[***] Mobi C
[***] EUR YEAR [***]
[***] Mobi C
[***] EUR YEAR [***]
[***] Mobi C
[***] EUR YEAR [***]
 [***] Mobi C*
[***] EUR YEAR [***]



[***]


















































































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 15 sur 18
















Appendix 2
FORECAST


18-Month Forecast




Contractual Month
[***]Units 
[***] Units
1
[***]
TBD following validation
2
[***]
3
[***]
4
[***]
5
[***]
6
[***]
7
[***]
8
[***]
9
[***]
10
[***]
11
[***]
12
[***]
13
[***]
14
[***]
15
[***]
16
[***]
17
[***]
18
[***]





[***] Forecast


Contractual year
[***] Units
[***] Units
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]















[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 16 sur 18
















Appendix 3
List of Subcontractors






[***]
 
[***]
 
[***] 










































































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 17 sur 18
















Appendix 4
LDR [***]




Insert only [***].


[***] Units
[***]
LDR [***] (in parts)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



[***] Units
[***]
LDR [***] (in parts)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]















































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials:

--------------------------------------------------------------------------------



LDR Médical
CONTRAT COMMERCIAL FOURNISSEUR
Supply Agreement
[document.jpg]
Réf. : CC FRN GB 02
Indice :
31/12/2015
[ldr-logo1a01.jpg]
AM n° :
Page 18 sur 18


















Appendix 5
[***]




[***]


[***]


[***]














































































[***] Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



Paraphe / Initials: